Citation Nr: 0429724	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than December 20, 
1999, for the award of non-service-connected pension benefits 
with additional special monthly pension (SMP) based upon need 
for aid and attendance (A&A), for the purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.

The appellant, who is the veteran's widow, appealed a 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
September 2004, the appellant, sitting at the RO, testified 
via videoconference with the undersigned Veterans Law Judge, 
sitting at the Board of Veterans' Appeals (Board), in 
Washington, D.C.


FINDINGS OF FACT

1.  On December 20, 1999, the RO received the veteran's 
original claim for entitlement to a permanent and total 
disability rating for pension purposes (non-service-connected 
pension).

2.  In April 2000, the RO granted the veteran's claim for 
non-service-connected disability pension and SMP based on the 
need for regular aid and attendance, effective from December 
20, 1999.

3.  The veteran died on June [redacted], 2000.

4.  The RO received the appellant's claim for accrued 
benefits in December 2000.

5.  The effective date of the RO's grant of the veteran's 
original claim for VA non-service-connected pension benefits, 
including SMP, was based upon the date the claim was received 
by the RO on December 20, 1999.  It is not shown that the 
veteran became permanently and totally disabled within the 
year immediately prior to December 20, 1999.

6.  There is no correspondence of record received prior to 
December 20, 1999, that could reasonably be interpreted as 
the veteran's claiming or expressing a belief in entitlement 
to non-service-connected pension or SMP based on the need for 
A&A.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 20, 
1999, for the award of non-service-connected pension benefits 
with special monthly pension based upon the need for regular 
aid and attendance, for of accrued benefits purposes, are not 
met.  38 U.S.C.A. §§ 5121, 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence reveals that on December 20, 1999, the RO 
received a Veteran's Application for Compensation or Pension 
(VA Form 21-526), signed by the appellant and dated in 
October 1999, on which it was noted that the veteran had 
suffered a pontine cerebellar stroke on November 21, 1992.  
Also submitted was a written statement from D.Y., M.D., dated 
in December 1999, to the effect that on November 21, 1992, 
the veteran had suffered a stroke that left him a 
quadriplegic and unable to communicate, with respiratory 
insufficiency that required full time ventilator support.  It 
was noted that the veteran required a high degree of licensed 
nursing care to maintain his medically stable condition, and 
had resided in an extended care facility since February 1993.

In an April 2000 rating decision, the RO granted the 
veteran's claim for non-service-connected disdability pension 
and also awarded SMP on account of the need for regular A&A.  
The veteran's benefits were granted effective from December 
20, 1999.

A July 2000 death certificate indicates that the veteran died 
on June [redacted], 2000.

In December 2000, the RO received the appellant's claim for 
dependency and indemnity compensation, death pension, and 
accrued benefits (VA Form 21-534).  In an October 2000 
written statement accompanying her claim, the appellant said 
that her husband had suffered a stroke on November 21, 1992 
and that, several months later, physicians had determined 
that he was permanently disabled and required confinement in 
a skilled nursing facility.  The appellant said she had then 
called the VARO in San Francisco (which was near his 
rehabilitation facility at that time) and requested that the 
veteran receive any available VA financial assistance.  She 
indicated that the VA employee with whom she spoke said that 
her husband could not qualify for any benefits because her 
income was too high.  Approximately seven years later, the 
appellant said her insurance case worker advised that the 
veteran was entitled to some assistance and to submit an 
application, and those benefits were granted, effective 
January 1, 2000.  

In a September 2001 letter, the RO advised the appellant that 
her claim, in pertinent part, for non-service-connected 
survivors' pension was denied because her countable income 
exceeded the allowable amount for that benefit.  The RO also 
determined that the appellant was not entitled to accrued 
benefits, as there was no amount due and unpaid to the 
veteran at the time of the his death.

In a January 2002 written statement, the appellant requested 
that the RO reconsider its September 2001 determination which 
had denied "retroactive" benefits for the veteran.  She 
pointed to Dr. Y.'s statement indicating that the veteran's 
November 1992 stroke left him paralyzed and incapable of 
writing or speaking, and he was unable to make a request for 
benefits.  She reiterated her assertion that, shortly after 
the veteran's stroke, she had been told, in a telephone 
inquiry to a VA employee in San Francisco, that her income 
was too high and that the veteran was ineligible to receive 
benefits.  

In a February 2002 rating decision, the RO denied the 
appellant's claim for an effective date earlier than December 
20, 1999, for the award of non-service-connected pension 
benefits with additional allowance for aid and attendance, 
for the purposes of accrued benefits.

In her December 2002 notice of disagreement, the appellant 
noted that the veteran should have been eligible for VA 
benefits from the time of his November 1992 stroke until his 
death.

In a July 2003 letter from the appellant's authorized service 
representative, it was noted that she was requesting that a 
VA decision review officer (DRO) review the denial for 
retroactive (accrued) benefits.  The service representative 
said that the DRO requested that the appellant's 
representative obtain a copy of her 1992 joint income tax 
statement, as income information might have a relationship to 
the unknown VA employee's comments to her regarding the 
veteran's ineligibility for benefits.

During her September 2004 Board hearing, the appellant 
testified that her husband experienced a stroke in November 
1992, was immediately hospitalized, and was then placed in a 
extended care facility.  She indicated that in January 1993 
she had contacted VA to inquire about benefits.  As she 
described the conversation, the VA employee with whom the 
appellant spoke asked her about her approximate annual 
income, and then advised that the appellant did not qualify 
for benefits.  The appellant did not recall being advised of 
eligibility for SMP based upon A&A benefits.  That phone call 
was VA's first notice of the veteran's incapacity.  In 1999, 
when the appellant told a VA employee that the veteran was in 
a skilled nursing facility, she was advised that benefits 
might be available.  Thereafter, in December 1999, she 
submitted a claim on the veteran's behalf.  The appellant 
testified that she worked as an administrative secretary for 
an elementary school district.  The appellant's service 
representative raised a question of her entitlement to equity 
and relief due to administrative error.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 2003 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish an 
earlier effective date, for accrued benefits purposes.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

As detailed above, by rating decision dated April 2000, the 
RO awarded non-service-connected pension benefits with 
additional benefits for SMP on account of the need for the 
regular aid and attendance of another person, effective from 
December 20, 1999.  In February 2002, the RO denied the 
appellant's claim for an effective date earlier than December 
20, 1999, for the award of these benefits, for purposes of 
accrued benefits.

The law in effect at the time of the RO's determination 
permitted only the award of accrued benefits owed for a 
period of not more than two years prior to the veteran's 
death.  Nevertheless, the appellant challenges the effective 
date for such pension payments, and contends that she should 
be paid the entire amount of monies that would have been paid 
to the veteran since November 1992 when he suffered a stroke, 
had she not been incorrectly advised by the VA representative 
with whom she spoke by telephone in January 1993.

At the outset, the Board acknowledges that there has been a 
significant statutory change regarding the payment of 
benefits accrued and unpaid at the time of a veteran's death.  
In this regard, 38 U.S.C. A. § 5121(a) (West 2002) has been 
amended by repealing the 2-year limit on accrued benefits, so 
that a veteran's qualiying survivor may receive the full 
amount of the award for accrued benefits irrespective of how 
long before the veteran's death such benefits might have been 
due and unpaid.  See Veterans Benefits Act of 2003, § 104, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
However, Congress specifically stated that this provision 
applies to deaths occurring on or after the date of enactment 
of the Act, which was December 16, 2003.  Unfortunately, in 
this case, because the veteran's death, on June [redacted], 2000, 
preceded that date, this recent statutory amendment is not 
applicable to the instant appeal.

The law as it applies to this appeal provides that periodic 
monetary benefits authorized under laws administered by VA to 
which a payee was entitled at the payee's death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due to the payee but unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, may, upon the death of the payee, be paid to 
the payee's surviving spouse.  38 U.S.C.A. § 5121(a) (West 
2002).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits, or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).

The effective date of an evaluation and award of compensation 
or pension based upon an original formal or informal claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2004).

The law provides that a veteran of a period of war who meets 
the active service requirements and who is permanently and 
totally disabled from non-service-connected disability not 
the result of his own willful misconduct shall be paid a 
pension.  38 U.S.C.A. § 1521 (West 2002).

Unless specifically provided otherwise, the effective date of 
an award of pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of VA 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400.  It is otherwise provided that if 
the veteran was prevented, by reasons of a disability which 
was so incapacitating, from applying for pension benefits for 
a period of at least 30 days beginning on the date on which 
he became permanently and totally disabled, the effective 
date will be the date of application for the benefits or the 
date on which he became permanently and totally disabled, 
provided that the veteran applies for a retroactive award 
within one year from such date, whichever is to the advantage 
of the veteran.  While rating board judgment must be applied 
to the facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of the claim.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii)(B).

As noted above, the RO has declined to assign an effective 
date of December 20, 1999, for the award of VA pension 
benefits, with SMP on account of need of regular A&A, for the 
purposes of accrued benefits.  The effective date, assigned 
before the death of the veteran, corresponds to the actual 
date of receipt by the RO of the veteran's application (filed 
by his wife on his behalf due to his incapacity).  The 
appellant asserts that she is entitled to an effective date 
in November 1992, as that was when the veteran suffered the 
stroke that totally disabled him.

However, there is no evidence to document that the veteran 
filed his claim at the RO at any time in 1992 or 1993, and, 
in fact, the appellant concedes that no claim was filed prior 
to December 1999.  The veteran's original application for 
pension benefits was signed and dated by the appellant in 
October 1999 and was date-stamped as received by the RO on 
December 20, 1999.  There is nothing in the file to 
substantiate any assertion of earlier evidence of submission 
of the claim.  

It is neither claimed nor shown that the veteran became 
permanently and totally disabled within the year immediately 
prior to December 20, 1999.  Rather, the appellant has argued 
that the veteran became totally disabled in November 1992, 
some seven years prior to the submission of his claim for VA 
pension and SMP.  Thus, under the cited legal authority, 
pension may not be awarded prior to December 20, 1999, which 
is shown to be the actual date of RO receipt of the pension 
claim.

Accordingly, the Board concludes that an effective date 
earlier than December 20, 1999, for the award of non-service-
connected pension with SMP on account of need for regular 
A&A, for the purposes of accrued benefits, is not warranted.

The Board appreciates the appellant's testimony at the 
hearing before the undersigned, and has carefully considered 
her contention that she was misled by a VA representative 
with whom she spoke as to the veteran's financial eligibility 
for VA pension benefits, and did not file a claim on behalf 
of the veteran before 1999 based upon that bad advice.  
However, the Board is without authority to disregard the 
plain language of the statute as to the established statutory 
requirements for the award of benefits.  See, e.g., Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran 
was not entitled to education benefits based on his assertion 
that misleading or erroneous information was provided 
regarding education benefits).

It has been consistently held that inaccurate advice does not 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (observing that "erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits").  Generally, in VA matters as with 
other areas of the law, the United States Supreme Court has 
held that persons dealing with the government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge of what is 
in the regulations or of any hardship which might result from 
innocent ignorance.  See Jaquay v. West, 11 Vet. App. 67, 73-
4 (1998).

Here, the appellant's sole argument for an earlier effective 
date for the award of non-service-connected pension and SMC 
with A&A is that she was provided misinformation by a VA 
employee concerning her husband's eligibility for VA 
benefits.  At no time has she argued that she raised even an 
informal claim for compensation benefits prior to December 
20, 1999.  

Finally, while the Board is sympathetic toward the appellant, 
the law binds us, and the relevant statutes and regulations 
dictate our decision.  As noted above, the provisions of 
38 C.F.R. § 3.400(b)(1)(ii)(B) provide a very specific 
definition as to when an earlier effective date is 
permissible for the award of non-service connected pension 
benefits.  Moreover, the Board is without authority to grant 
benefits simply because we might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey 
v. Brown, 6 Vet. App. at 425.  We must further observe, "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992), citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).


ORDER

Entitlement to an effective date earlier than December 20, 
1999, for the award of non-service-connected pension benefits 
with additional special monthly pension (SMP) based upon need 
for aid and attendance (A&A), for the purposes of accrued 
benefits, is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



